Exhibit 10.1
SUPERIOR ENERGY SERVICES, INC.
2011 STOCK INCENTIVE PLAN
     1. Purpose. The purpose of the 2011 Stock Incentive Plan (the “Plan”) of
Superior Energy Services, Inc. (“Superior”) is to increase stockholder value and
to advance the interests of Superior and its subsidiaries (collectively, the
“Company”) by furnishing stock-based economic incentives (the “Incentives”)
designed to attract, retain, reward and motivate officers, directors, employees,
consultants and advisors to the Company and to strengthen the mutuality of
interests between service providers and Superior’s stockholders. Incentives
consist of opportunities to purchase or receive shares of Common Stock, $.001
par value per share, of Superior (the “Common Stock”) or cash valued in relation
to Common Stock, on terms determined under the Plan. As used in the Plan, the
term “subsidiary” means any corporation, limited liability company or other
entity, of which Superior owns (directly or indirectly) within the meaning of
section 424(f) of the Internal Revenue Code of 1986, as amended (the “Code”),
50% or more of the total combined voting power of all classes of stock,
membership interests or other equity interests issued thereby.
     2. Administration.
          2.1 Composition. The Plan shall generally be administered by the
Compensation Committee of the Board of Directors of Superior (the “Board”) or by
a subcommittee thereof (the “Committee”). The Committee shall consist of not
fewer than two members of the Board, each of whom shall (a) qualify as a
“non-employee director” under Rule 16b-3 under the Securities Exchange Act of
1934 (the “1934 Act”) or any successor rule, (b) qualify as an “outside
director” under Section 162(m) of the Code (“Section 162(m)”), and (c) qualify
as an “independent director” under the rules of the New York Stock Exchange.
          2.2 Authority. The Committee shall have plenary authority to award
Incentives under the Plan, to interpret the Plan, to establish any rules or
regulations relating to the Plan that it determines to be appropriate, to enter
into agreements with or provide notices to participants as to the terms of the
Incentives (the “Incentive Agreements”) and to make any other determination that
it believes necessary or advisable for the proper administration of the Plan.
Its decisions in matters relating to the Plan shall be final and conclusive on
the Company and participants. The Committee may delegate its authority hereunder
to the extent provided in Section 3 hereof.
     3. Eligible Participants. Officers, directors and employees of the Company
and persons providing services as consultants or advisors to the Company shall
become eligible to receive Incentives under the Plan when designated by the
Committee. Employees may be designated individually or by groups or categories,
as the Committee deems appropriate. With respect to participants not subject to
Section 16 of the 1934 Act or Section 162(m) of the Code, the Committee may
delegate to appropriate officers of the Company its authority to designate
participants, to determine the size and type of Incentives to be received by
those participants and to set and modify the terms of such Incentives; provided,
however, that the resolution so authorizing any such officer shall specify the
total number of Incentives such actions shall be treated

 



--------------------------------------------------------------------------------



 



for all purposes as if taken by the Committee, and provided further that the per
share exercise price of any options granted by an officer, rather than by the
Committee, shall be equal to the Fair Market Value (as defined in Section 12.11)
of a share of Common Stock on the later of the date of grant or the date the
participant’s employment with or service to the Company commences.
     4. Types of Incentives. Incentives may be granted under the Plan to
eligible participants in the forms of (a) incentive stock options;
(b) non-qualified stock options; (c) restricted stock, (d) restricted stock
units; (e) stock appreciation rights (“SARs”) and (f) Other Stock-Based Awards
(as defined in Section 10).
     5. Shares Subject to the Plan.
          5.1 Number of Shares. Subject to adjustment as provided in
Section 12.5, the maximum number of shares of Common Stock that may be delivered
to participants and their permitted transferees under the Plan shall be
2,900,000 shares.
          5.2 Share Counting. To the extent any shares of Common Stock covered
by a stock option or SAR are not delivered to a participant or permitted
transferee because the Incentive is forfeited or canceled, or shares of Common
Stock are not delivered because an Incentive is paid or settled in cash, such
shares shall not be deemed to have been delivered for purposes of determining
the maximum number of shares of Common Stock available for delivery under this
Plan. In the event that shares of Common Stock are issued as an Incentive and
thereafter are forfeited or reacquired by the Company pursuant to rights
reserved upon issuance thereof, such forfeited and reacquired Shares may again
be issued under the Plan. With respect to SARs, if the SAR is payable in shares
of Common Stock, all shares to which the SARs relate are counted against the
Plan limits, rather than the net number of Shares delivered upon exercise of the
SAR.
          5.3 Limitations on Awards. Subject to adjustments as provided in
Section 12.5, the following additional limitations are imposed under the Plan:
               A. The maximum number of shares of Common Stock that may be
issued upon exercise of stock options intended to qualify as incentive stock
options under Section 422 of the Code shall be 2,900,000 shares.
               B. The maximum number of shares of Common Stock that may be
covered by Incentives granted under the Plan to any one individual during any
one calendar-year period shall be 1,000,000.
               C. No more than 145,000 shares of Common Stock may be issued as
restricted stock, restricted stock units and Other Stock-Based Awards (as
defined in Section 10) without compliance with the minimum vesting periods
provided in Sections 7.2, 8.2 and 10.2.

2



--------------------------------------------------------------------------------



 



               D. The maximum value of an Other Stock-Based Award that is valued
in dollars (whether or not paid in Common Stock) scheduled to be paid out to any
one participant in any fiscal year shall be $10,000,000.
          5.4 Type of Common Stock. Common Stock issued under the Plan may be
authorized and unissued shares or issued shares held as treasury shares.
     6. Stock Options. A stock option is a right to purchase shares of Common
Stock from Superior. Stock options granted under the Plan may be incentive stock
options (as such term is defined in Section 422 of the Code) or non-qualified
stock options. Any option that is designated as a non-qualified stock option
shall not be treated as an incentive stock option. Each stock option granted by
the Committee under this Plan shall be subject to the following terms and
conditions:
          6.1 Price. The exercise price per share shall be determined by the
Committee, subject to adjustment under Section 12.5; provided that in no event
shall the exercise price be less than the Fair Market Value (as defined in
Section 12.11) of a share of Common Stock on the date of grant, except in the
case of a stock option granted in assumption of or substitution for an
outstanding award of a company acquired by the Company or with which the Company
combines.
          6.2 Number. The number of shares of Common Stock subject to the option
shall be determined by the Committee, subject to Section 5 and subject to
adjustment as provided in Section 12.5.
          6.3 Duration and Time for Exercise. The term of each stock option
shall be determined by the Committee, but shall not exceed a maximum term of ten
years. Each stock option shall become exercisable at such time or times during
its term as shall be determined by the Committee. Notwithstanding the foregoing,
the Committee may accelerate the exercisability of any stock option at any time.
          6.4 Repurchase. Upon approval of the Committee, the Company may
repurchase a previously granted stock option from a participant by mutual
agreement before such option has been exercised by payment to the participant of
the amount per share by which: (i) the Fair Market Value (as defined in
Section 12.11) of the Common Stock subject to the option on the business day
immediately preceding the date of purchase exceeds (ii) the exercise price, or
by payment of such other mutually agreed upon amount; provided, however, that no
such repurchase shall be permitted if prohibited by Section 6.6.
          6.5 Manner of Exercise. A stock option may be exercised, in whole or
in part, by giving written notice to the Company, specifying the number of
shares of Common Stock to be purchased. The exercise notice shall be accompanied
by the full purchase price for such shares. The option price shall be payable in
United States dollars and may be paid (a) in cash; (b) by check; (c) by delivery
or attestation of ownership of shares of Common Stock, which shares shall be
valued for this purpose at the Fair Market Value on the business day immediately
preceding the date such option is exercised; (d) by delivery of irrevocable
written instructions to a broker approved by the Company (with a copy to the

3



--------------------------------------------------------------------------------



 



Company) to immediately sell a portion of the shares, issuable under the option
and to deliver promptly to the Company the amount of sale proceeds (or loan
proceeds if the broker lends funds to the participant for delivery to the
Company) to pay the exercise price; (e) if approved by the Committee, through a
net exercise procedure whereby the optionee surrenders the option in exchange
for that number of shares of Common Stock with an aggregate Fair Market Value
equal to the difference between the aggregate exercise price of the options
being surrendered and the aggregate Fair Market Value of the shares of Common
Stock subject to the option, or (f) in such other manner as may be authorized
from time to time by the Committee.
          6.6 Repricing. Except for adjustments pursuant to Section 12.5 or
actions permitted to be taken by the Committee under Section 12.10C. in the
event of a Change of Control, unless approved by the stockholders of the
Company, (a) the exercise or base price for any outstanding option or SAR
granted under this Plan may not be decreased after the date of grant and (b) an
outstanding option or SAR that has been granted under this Plan may not, as of
any date that such option or SAR has a per share exercise or base price that is
greater than the then current Fair Market Value of a share of Common Stock, be
surrendered to the Company as consideration for the grant of a new option or SAR
with a lower exercise or base price, shares of restricted stock, restricted
stock units, an Other Stock-Based Award, a cash payment or Common Stock.
          6.7 Incentive Stock Options. Notwithstanding anything in the Plan to
the contrary, the following additional provisions shall apply to the grant of
stock options that are intended to qualify as incentive stock options (as such
term is defined in Section 422 of the Code):
               A. Any incentive stock option agreement authorized under the Plan
shall contain such other provisions as the Committee shall deem advisable, but
shall in all events be consistent with and contain or be deemed to contain all
provisions required in order to qualify the options as incentive stock options.
               B. All incentive stock options must be granted within ten years
from the date on which this Plan is adopted by the Board of Directors.
               C. No incentive stock options shall be granted to any
non-employee or to any participant who, at the time such option is granted,
would own (within the meaning of Section 422 of the Code) stock possessing more
than 10% of the total combined voting power of all classes of stock of the
employer corporation or of its parent or subsidiary corporation.
               D. The aggregate Fair Market Value (determined with respect to
each incentive stock option as of the time such incentive stock option is
granted) of the Common Stock with respect to which incentive stock options are
exercisable for the first time by a participant during any calendar year (under
the Plan or any other plan of Superior or any of its subsidiaries) shall not
exceed $100,000. To the extent that such

4



--------------------------------------------------------------------------------



 



limitation is exceeded, the excess options shall be treated as non-qualified
stock options for federal income tax purposes.
     7. Restricted Stock.
          7.1 Grant of Restricted Stock. The Committee may award shares of
restricted stock to such eligible participants as the Committee determines
pursuant to the terms of Section 3. An award of restricted stock shall be
subject to such restrictions on transfer and forfeitability provisions and such
other terms and conditions, including the attainment of specified performance
goals, as the Committee may determine, subject to the provisions of the Plan. To
the extent restricted stock is intended to qualify as “performance-based
compensation” under Section 162(m), it must be granted subject to the attainment
of performance goals as described in Section 11 below and meet the additional
requirements imposed by Section 162(m).
          7.2 The Restricted Period. At the time an award of restricted stock is
made, the Committee shall establish a period of time during which the transfer
of the shares of restricted stock shall be restricted and after which the shares
of restricted stock shall be vested (the “Restricted Period”). Except for shares
of restricted stock that vest based on the attainment of performance goals and
shares of restricted stock issued to directors, and except as provided in
Section 5.3C., the Restricted Period shall be a minimum of three years, with
incremental vesting of portions of the award over the three-year period
permitted. If the vesting of the shares of restricted stock is based upon the
attainment of performance goals, a minimum Restricted Period of one year is
allowed, with incremental vesting of portions of the award over the one-year
period permitted. Each award of restricted stock may have a different Restricted
Period. The expiration of the Restricted Period shall also occur as provided
under Section 12.3 in the event of termination of employment under the
circumstances provided in the Incentive Agreement and in the event of a Change
of Control of the Company if so provided in the Incentive Agreement.
          7.3 Escrow. The participant receiving restricted stock shall enter
into an Incentive Agreement with the Company setting forth the conditions of the
grant. Any certificates representing shares of restricted stock shall be
registered in the name of the participant and deposited with the Company,
together with a stock power endorsed in blank by the participant. Each such
certificate shall bear a legend in substantially the following form:
The transferability of this certificate and the shares of Common Stock
represented by it are subject to the terms and conditions (including conditions
of forfeiture) contained in the Superior Energy Services, Inc. 2011 Stock
Incentive Plan (the “Plan”), and an agreement entered into between the
registered owner and Superior Energy Services, Inc. thereunder. Copies of the
Plan and the agreement are on file at the principal office of the Company.

5



--------------------------------------------------------------------------------



 



Alternatively, in the discretion of the Company, ownership of the shares of
restricted stock and the appropriate restrictions shall be reflected in the
records of the Company’s transfer agent and no physical certificates shall be
issued.
          7.4 Dividends on Restricted Stock. Any and all cash and stock
dividends paid with respect to the shares of restricted stock shall be subject
to any restrictions on transfer, forfeitability provisions or reinvestment
requirements as the Committee may, in its discretion, prescribe in the Incentive
Agreement.
          7.5 Forfeiture. In the event of the forfeiture of any shares of
restricted stock under the terms provided in the Incentive Agreement (including
any additional shares of restricted stock that may result from the reinvestment
of cash and stock dividends, if so provided in the Incentive Agreement), such
forfeited shares shall be surrendered and any certificates cancelled. The
participants shall have the same rights and privileges, and be subject to the
same forfeiture provisions, with respect to any additional shares received
pursuant to Section 12.5 due to a recapitalization or other change in
capitalization.
          7.6 Expiration of Restricted Period. Upon the expiration or
termination of the Restricted Period and the satisfaction of any other
conditions prescribed by the Committee, the restrictions applicable to the
restricted stock shall lapse and the number of shares of restricted stock with
respect to which the restrictions have lapsed shall be delivered, free of all
such restrictions and legends, except any that may be imposed by law, to the
participant or the participant’s estate, as the case may be.
          7.7 Rights as a Stockholder. Subject to the terms and conditions of
the Plan and subject to any restrictions on the receipt of dividends that may be
imposed in the Incentive Agreement, each participant receiving restricted stock
shall have all the rights of a stockholder with respect to shares of stock
during the Restricted Period, including without limitation, the right to vote
any shares of Common Stock.
     8. Restricted Stock Units.
          8.1 Grant of Restricted Stock Units. A restricted stock unit, or RSU,
represents the right to receive from the Company on the respective scheduled
vesting or payment date for such RSU, one share of Common Stock. An award of
restricted stock units may be subject to the attainment of specified performance
goals or targets, forfeitability provisions and such other terms and conditions
as the Committee may determine, subject to the provisions of the Plan. To the
extent an award of restricted stock units is intended to qualify as performance
based compensation under Section 162(m), it must be granted subject to the
attainment of performance goals as described in Section 11 and meet the
additional requirements imposed by Section 162(m).
          8.2 Vesting Period. At the time an award of restricted stock units is
made, the Committee shall establish a period of time during which the restricted
stock units shall vest (the “Vesting Period”). Each award of restricted stock
units may have a different Vesting Period. Except as provided in Section 5.3C.
and except for restricted stock units granted to directors, a Vesting Period of
at least three years is required, except

6



--------------------------------------------------------------------------------



 



that if vesting of the RSUs are subject to the attainment of specified
performance goals, the Vesting Period may be one year or more. Incremental
periodic vesting of portions of the award during the Vesting Period is
permitted. The acceleration of the expiration of the Vesting Period shall occur
as provided under Section 12.3 in the event of termination of employment under
the circumstances provided in the Incentive Agreement and in the event of a
Change of Control of the Company if so provided in the Incentive Agreement.
          8.3 Dividend Equivalent Accounts. Subject to the terms and conditions
of this Plan and the applicable Incentive Agreement, as well as any procedures
established by the Committee, the Committee may determine to pay dividend
equivalent rights with respect to RSUs, in which case, unless determined by the
Committee to be paid currently, the Company shall establish an account for the
participant and reflect in that account any securities, cash or other property
comprising any dividend or property distribution with respect to the share of
Common Stock underlying each RSU. The participant shall have no rights to the
amounts or other property credited to such account until the applicable RSU
vests.
          8.4 Rights as a Stockholder. Subject to the restrictions imposed under
the terms and conditions of this Plan and subject to any other restrictions that
may be imposed in the Incentive Agreement, each participant receiving restricted
stock units shall have no rights as a stockholder with respect to such
restricted stock units until such time as shares of Common Stock are issued to
the participant.
     9. Stock Appreciation Rights.
          9.1 Grant of Stock Appreciation Rights. A stock appreciation right, or
SAR, is a right to receive, without payment to the Company, a number of shares
of Common Stock, cash or any combination thereof, the number or amount of which
is determined pursuant to the formula set forth in Section 9.5. Each SAR granted
by the Committee under the Plan shall be subject to the terms and conditions
provided herein:
          9.2 Number. Each SAR granted to any participant shall relate to such
number of shares of Common Stock as shall be determined by the Committee,
subject to adjustment as provided in Section 12.5.
          9.3 Duration and Time for Exercise. The term of each SAR shall be
determined by the Committee, but shall not exceed a maximum term of ten years.
Each SAR shall become exercisable at such time or times during its term as shall
be determined by the Committee. Notwithstanding the foregoing, the Committee may
in its discretion accelerate the exercisability of any SAR at any time in its
discretion.
          9.4 Exercise. A SAR may be exercised, in whole or in part, by giving
written notice to the Company, specifying the number of SARs that the holder
wishes to exercise. The date that the Company receives such written notice shall
be referred to herein as the “Exercise Date.” The Company shall, within 30 days
of an Exercise Date, deliver to the exercising holder the shares of Common Stock
to which the holder is

7



--------------------------------------------------------------------------------



 



entitled pursuant to Section 9.5 or cash or both, as provided in the Incentive
Agreement.
          9.5 Payment. The number of shares of Common Stock which shall be
issuable upon the exercise of a SAR payable in Common Stock shall be determined
by dividing:
               A. the number of shares of Common Stock as to which the SAR is
exercised, multiplied by the amount of the appreciation in each such share (for
this purpose, the “appreciation” shall be the amount by which the Fair Market
Value of a share of Common Stock subject to the SAR on the Exercise Date exceeds
the “Base Price,” which is an amount, not less than the Fair Market Value of a
share of Common Stock on the date of grant, which shall be determined by the
Committee at the time of grant, subject to adjustment under Section 12.5); by
               B. the Fair Market Value of a share of Common Stock on the
Exercise Date.
     No fractional shares of Common Stock shall be issued upon the exercise of a
SAR; instead, the holder of a SAR shall be entitled to purchase the portion
necessary to make a whole share at its Fair Market Value on the Exercise Date.
     10. Other Stock-Based Awards.
          10.1 Grant of Other Stock-Based Awards. Subject to the limitations
described in Section 10.2 hereof, the Committee may grant to eligible
participants “Other Stock-Based Awards,” which shall consist of awards (other
than options, restricted stock, restricted stock units or SARs described in
Sections 6 through 9 hereof) paid out in shares of Common Stock or the value of
which is based in whole or in part on the value of shares of Common Stock. Other
Stock-Based Awards may be awards of shares of Common Stock, awards of phantom
stock or may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on or related to, shares of, or appreciation in
the value of, Common Stock (including, without limitation, securities
convertible or exchangeable into or exercisable for shares of Common Stock), as
deemed by the Committee consistent with the purposes of this Plan. The Committee
shall determine the terms and conditions of any Other Stock-Based Award
(including which rights of a stockholder, if any, the recipient shall have with
respect to Common Stock associated with any such award) and may provide that
such award is payable in whole or in part in cash. An Other Stock-Based Award
may be subject to the attainment of such specified performance goals or targets
as the Committee may determine, subject to the provisions of this Plan. To the
extent that an Other Stock-Based Award is intended to qualify as
“performance-based compensation” under Section 162(m), it must be granted
subject to the attainment of performance goals as described in Section 11 below
and meet the additional requirements imposed by Section 162(m).
          10.2 Limitations. Except as permitted in Section 5.3C. and except for
other Stock-Based Awards granted to directors, other Stock-Based Awards granted
under this Section 10 shall be subject to a vesting period of at least three
years, with incremental vesting of portions of the

8



--------------------------------------------------------------------------------



 



award over the three-year period permitted; provided, however, that if the
vesting of the award is based upon the attainment of performance goals, a
minimum vesting period of one year is allowed, with incremental vesting of
portions of the award over the one-year period permitted.
     11. Performance Goals for Section 162(m) Awards. To the extent that shares
of restricted stock, restricted stock units or Other Stock-Based Awards granted
under the Plan are intended to qualify as “performance-based compensation” under
Section 162(m), the vesting, grant or payment of such awards shall be
conditioned on the achievement of one or more performance goals and must satisfy
the other requirements of Section 162(m). The performance goals pursuant to
which such awards shall vest, be granted or be paid out shall be any or a
combination of the following performance measures applied to the Company,
Superior, a division or a subsidiary: earnings per share; earnings before
interest, taxes, depreciation and amortization (EBITDA); operating income;
return on assets; an economic value added measure; stockholder return; earnings;
stock price; return on equity; return on total capital; return on invested
capital; return on invested capital relative to cost of capital; safety
performance; reduction of expenses or increase in cash flow. For any performance
period, such performance objectives may be measured on an absolute basis or
relative to a group of peer companies selected by the Committee, relative to
internal goals or relative to levels attained in prior years. The performance
goals may be subject to such adjustments as are specified in advance by the
Committee.
     12. General.
          12.1 Duration. No Incentives may be granted under the Plan after
May 20, 2021; provided, however, that subject to Section 12.9, the Plan shall
remain in effect after such date with respect to Incentives granted prior to
that date until all such Incentives have either been satisfied by the issuance
of shares of Common Stock or otherwise been terminated under the terms of the
Plan and all restrictions imposed on shares of Common Stock in connection with
their issuance under the Plan have lapsed.
          12.2 Transferability. No Incentives granted hereunder may be
transferred, pledged, assigned or otherwise encumbered by a participant except:
(a) by will; (b) by the laws of descent and distribution; (c) if permitted by
the Committee and so provided in the Incentive Agreement or an amendment
thereto, pursuant to a domestic relations order, as defined in the Code; or
(d) as to options only, if permitted by the Committee and so provided in the
Incentive Agreement or an amendment thereto, (i) to Immediate Family Members,
(ii) to a partnership in which the participant and/or Immediate Family Members,
or entities in which the participant and/or Immediate Family Members are the
sole owners, members or beneficiaries, as appropriate, are the sole partners,
(iii) to a limited liability company in which the participant and/or Immediate
Family Members, or entities in which the participant and/or Immediate Family
Members are the sole owners, members or beneficiaries, as appropriate, are the
sole members, or (iv) to a trust for the sole benefit of the participant and/or
Immediate Family Members. “Immediate Family Members” shall be defined as the
spouse and natural or adopted children or grandchildren of the participant and
their spouses. To the

9



--------------------------------------------------------------------------------



 



extent that an incentive stock option is permitted to be transferred during the
lifetime of the participant, it shall be treated thereafter as a nonqualified
stock option. Any attempted assignment, transfer, pledge, hypothecation or other
disposition of Incentives, or levy of attachment or similar process upon
Incentives not specifically permitted herein, shall be null and void and without
effect.
          12.3 Effect of Termination of Employment or Death. In the event that a
participant ceases to be an employee of the Company or to provide services to
the Company for any reason, including death, disability, early retirement or
normal retirement, any Incentives may be exercised, shall vest or shall expire
at such times as may be determined by the Committee and provided in the
Incentive Agreement.
          12.4 Additional Conditions. Anything in this Plan to the contrary
notwithstanding: (a) the Company may, if it shall determine it necessary or
desirable for any reason, at the time of award of any Incentive or the issuance
of any shares of Common Stock pursuant to any Incentive, require the recipient
of the Incentive, as a condition to the receipt thereof or to the receipt of
shares of Common Stock issued pursuant thereto, to deliver to the Company a
written representation of present intention to acquire the Incentive or the
shares of Common Stock issued pursuant thereto for his own account for
investment and not for distribution; and (b) if at any time the Company further
determines, in its sole discretion, that the listing, registration or
qualification (or any updating of any such document) of any Incentive or the
shares of Common Stock issuable pursuant thereto is necessary on any securities
exchange or under any federal or state securities or blue sky law, or that the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the award of any Incentive,
the issuance of shares of Common Stock pursuant thereto, or the removal of any
restrictions imposed on such shares, such Incentive shall not be awarded or such
shares of Common Stock shall not be issued or such restrictions shall not be
removed, as the case may be, in whole or in part, unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Company.
          12.5 Adjustment. In the event of any recapitalization,
reclassification, stock dividend, stock split, combination of shares or other
similar change in the Common Stock, the number of shares of Common Stock then
subject to the Plan, including shares subject to outstanding Incentives, and any
and all other limitations provided in the Plan limiting the number of shares of
Common Stock that may be issued hereunder shall be adjusted in proportion to the
change in outstanding shares of Common Stock. In the event of any such
adjustments, the exercise price of any option, the Base Price of any SAR and the
performance objectives of any Incentive, shall also be adjusted as and to the
extent appropriate, in the reasonable discretion of the Committee, to provide
participants with the same relative rights before and after such adjustment. No
substitution or adjustment shall require the Company to issue a fractional share
under the Plan and the substitution or adjustment shall be limited by deleting
any fractional share.

10



--------------------------------------------------------------------------------



 



          12.6 Withholding.
               A. The Company shall have the right to withhold from any payments
made or stock issued under the Plan or to collect as a condition of payment,
issuance or vesting, any taxes required by law to be withheld. At any time that
a participant is required to pay to the Company an amount required to be
withheld under applicable income tax laws in connection with an Incentive, the
participant may, subject to disapproval by the Committee, satisfy this
obligation in whole or in part by electing (the “Election”) to deliver currently
owned shares of Common Stock or to have the Company withhold shares of Common
Stock, in each case having a value equal to the minimum statutory amount
required to be withheld under federal, state and local law. The value of the
shares to be delivered or withheld shall be based on the Fair Market Value of
the Common Stock on the date that the amount of tax to be withheld shall be
determined (“Tax Date”).
               B. Each Election must be made prior to the Tax Date. The
Committee may disapprove of any Election, may suspend or terminate the right to
make Elections, or may provide with respect to any Incentive that the right to
make Elections shall not apply to such Incentive. If a participant makes an
election under Section 83(b) of the Code with respect to shares of restricted
stock, an Election to have shares withheld to satisfy withholding taxes is not
permitted to be made.
          12.7 No Continued Employment. No participant under the Plan shall have
any right, because of his or her participation, to continue in the employ of the
Company for any period of time or to any right to continue his or her present or
any other rate of compensation.
          12.8 Deferral Permitted. Payment of an Incentive may be deferred at
the option of the participant if permitted in the Incentive Agreement. Any
deferral arrangement shall comply with Section 409A of the Code.
          12.9 Amendments to or Termination of the Plan. The Board may amend or
discontinue this Plan at any time; provided, however, that no such amendment
may:
               A. materially revise the Plan without the approval of the
stockholders. A material revision of the Plan includes (i) except for
adjustments permitted herein, a material increase to the maximum number of
shares of Common Stock that may be issued through the Plan, (ii) a material
increase to the benefits accruing to participants under the Plan, (iii) a
material expansion of the classes of persons eligible to participate in the
Plan, (iv) an expansion of the types of awards available for grant under the
Plan, (v) a material extension of the term of the Plan and (vi) a material
change that reduces the price at which shares of Common Stock may be offered
through the Plan;
               B. amend Section 6.6 to permit repricing of options or SARs
without the approval of stockholders; or

11



--------------------------------------------------------------------------------



 



               C. materially impair, without the consent of the recipient, an
Incentive previously granted, except that the Company retains all of its rights
under Section 12.10.
          12.10 Change of Control.
               A. Unless a different definition is provided in the Incentive
Agreement, a Change of Control shall mean:
                    (i) the acquisition by any person of beneficial ownership of
50% or more of the outstanding shares of the Common Stock or 50% or more of the
combined voting power of Superior’s then outstanding securities entitled to vote
generally in the election of directors; provided, however, that for purposes of
this subsection (i), the following acquisitions shall not constitute a Change of
Control:
                         (a) any acquisition (other than a Business Combination
(as defined below) which constitutes a Change of Control under
Section 12.10A.(iii) hereof) of Common Stock directly from the Company,
                         (b) any acquisition of Common Stock by the Company,
                         (c) any acquisition of Common Stock by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or
                         (d) any acquisition of Common Stock by any corporation
or other entity pursuant to a Business Combination that does not constitute a
Change of Control under Section 12.10A.(iii) hereof; or
                    (ii) individuals who, as of January 1, 2011, constituted the
Board of Directors of Superior (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors; provided, however,
that any individual becoming a director subsequent to such date whose election,
or nomination for election by Superior’s stockholders, was approved by a vote of
at least two-thirds of the directors then comprising the Incumbent Board shall
be considered a member of the Incumbent Board, unless such individual’s initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Incumbent Board; or
                    (iii) consummation of a reorganization, share exchange,
merger or consolidation (including any such transaction involving any direct or
indirect subsidiary of Superior) or sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”);
provided, however, that in no such case shall any such transaction constitute a
Change of Control if immediately following such Business Combination:

12



--------------------------------------------------------------------------------



 



                         (a) the individuals and entities who were the
beneficial owners of Superior’s outstanding Common Stock and Superior’s voting
securities entitled to vote generally in the election of directors immediately
prior to such Business Combination have direct or indirect beneficial ownership,
respectively, of more than 50% of the then outstanding shares of common stock,
and more than 50% of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of the
surviving or successor corporation, or, if applicable, the ultimate parent
company thereof (the “Post-Transaction Corporation”), and
                         (b) except to the extent that such ownership existed
prior to the Business Combination, no person (excluding the Post-Transaction
Corporation and any employee benefit plan or related trust of either Superior,
the Post-Transaction Corporation or any subsidiary of either corporation)
beneficially owns, directly or indirectly, 25% or more of the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or 25% or more of the combined voting power of the then outstanding
voting securities of such corporation, and
                         (c) at least a majority of the members of the board of
directors of the Post-Transaction Corporation were members of the Incumbent
Board at the time of the execution of the initial agreement, or of the action of
the Board of Directors, providing for such Business Combination; or
                    (iv) approval by the stockholders of Superior of a complete
liquidation or dissolution of Superior.
For purposes of this Section 12.10, the term “person” shall mean a natural
person or entity, and shall also mean the group or syndicate created when two or
more persons act as a syndicate or other group (including, without limitation, a
partnership or limited partnership) for the purpose of acquiring, holding, or
disposing of a security, except that “person” shall not include an underwriter
temporarily holding a security pursuant to an offering of the security.
               B. Upon a Change of Control of the type described in clause A.(i)
or A.(ii) of this Section 12.10 or immediately prior to any Change of Control of
the type described in clause A.(iii) or A.(iv) of this Section 12.10, and if
determined by the Committee and so provided in the Incentive Agreement, all
outstanding Incentives granted pursuant to this Plan shall automatically become
fully vested and exercisable, all restrictions or limitations on any Incentives
shall automatically lapse and, unless otherwise provided in the applicable
Incentive Agreement, all performance criteria and other conditions relating to
the payment of Incentives shall be deemed to be achieved at the target level
without the necessity of action by any person. As used in the immediately
preceding sentence, ‘immediately prior’ to the Change of Control shall mean
sufficiently in advance of the Change of Control to permit the grantee to take
all steps reasonably necessary (i) if an optionee, to exercise any such option
fully and (ii) to deal with the shares purchased or acquired under any such
option or other Incentive and any formerly restricted shares on which
restrictions have lapsed so that all types of shares may be treated in the same
manner in connection with the Change

13



--------------------------------------------------------------------------------



 



of Control as the shares of Common Stock of other stockholders.
               C. No later than 30 days after a Change of Control of the type
described in subsections A.(i) or A.(ii) of this Section 12.10 and no later than
30 days after the approval by the Board of a Change of Control of the type
described in subsections A.(iii) or A.(iv) of this Section 12.10, the Committee,
acting in its sole discretion without the consent or approval of any participant
(and notwithstanding any removal or attempted removal of some or all of the
members thereof as directors or Committee members), may act to effect one or
more of the alternatives listed below, which may vary among individual
participants and which may vary among Incentives held by any individual
participant:
                    (i) require that all outstanding options, SARs or Other
Stock-Based Awards be exercised on or before a specified date (before or after
such Change of Control) fixed by the Committee, after which specified date all
unexercised options and Other Stock-Based Awards and all rights of participants
thereunder shall terminate,
                    (ii) make such equitable adjustments to Incentives then
outstanding as the Committee deems appropriate to reflect such Change of Control
(provided, however, that the Committee may determine in its sole discretion that
no adjustment is necessary),
                    (iii) provide for mandatory conversion of some or all of the
outstanding options, SARs, restricted stock units, or Other Stock-Based Awards
held by some or all participants as of a date, before or after such Change of
Control, specified by the Committee, in which event such options and Other
Stock-Based Awards shall be deemed automatically cancelled and the Company shall
pay, or cause to be paid, to each such participant an amount of cash per share
equal to the excess, if any, of the Change of Control Value of the shares
subject to such option, SAR, restricted stock unit or Other Stock-Based Award,
as defined and calculated below, over the exercise price of such options or the
exercise or base price of such SARs, restricted stock units or Other Stock-Based
Awards or, in lieu of such cash payment, the issuance of Common Stock or
securities of an acquiring entity having a Fair Market Value equal to such
excess; provided, however, that no such mandatory conversion shall occur if it
would result in the imposition of a penalty on the participant under
Section 409A of the Code as a result of such cash payment or issuance of
securities, or
                    (iv) provide that thereafter, upon any exercise or payment
of an Incentive that entitles the holder to receive Common Stock, the holder
shall be entitled to purchase or receive under such Incentive in lieu of the
number of shares of Common Stock then covered by Incentive, the number and class
of shares of stock or other securities or property (including, without
limitation, cash) to which the holder would have been entitled pursuant to the
terms of the agreement providing for the reorganization, share exchange, merger,
consolidation or asset sale, if, immediately prior to such Change of Control,
the holder had been the record owner of the number of shares of Common Stock
then covered by such Incentive.

14



--------------------------------------------------------------------------------



 



               D. For the purposes of paragraph (iii) of Section 12.10C., the
“Change of Control Value” shall equal the amount determined by whichever of the
following items is applicable:
                    (i) the per share price to be paid to stockholders of
Superior in any such merger, consolidation or other reorganization,
                    (ii) the price per share offered to stockholders of Superior
in any tender offer or exchange offer whereby a Change of Control takes place,
                    (iii) in all other events, the Fair Market Value per share
of Common Stock into which such options being converted are exercisable, as
determined by the Committee as of the date determined by the Committee to be the
date of conversion of such options, or
                    (iv) in the event that the consideration offered to
stockholders of Superior in any transaction described in this Section 12.10
consists of anything other than cash, the Committee shall determine the fair
cash equivalent of the portion of the consideration offered that is other than
cash.
          12.11 Definition of Fair Market Value. Whenever “Fair Market Value” of
Common Stock shall be determined for purposes of this Plan, except so provided
below in connection with a cashless exercise through a broker, it shall be
determined as follows: (i) if the Common Stock is listed on an established stock
exchange or any automated quotation system that provides sale quotations, the
closing sale price for a share of the Common Stock on such exchange or quotation
system on the applicable date, or if no sale of the Common Stock shall have been
made on that day, on the next preceding day on which there was a sale of the
Common Stock; (ii) if the Common Stock is not listed on any exchange or
quotation system, but bid and asked prices are quoted and published, the mean
between the quoted bid and asked prices on the applicable date, and if bid and
asked prices are not available on such day, on the next preceding day on which
such prices were available; and (iii) if the Common Stock is not regularly
quoted, the fair market value of a share of Common Stock on the applicable date
as established by the Committee in good faith. In the context of a cashless
exercise through a broker, the “Fair Market Value” shall be the price at which
the Common Stock subject to the stock option is actually sold in the market to
pay the option exercise price.
          12.12 Recovery Policy. Each Incentive Agreement shall contain a
provision permitting the Company to recover any Incentive granted under the Plan
if (i) the Company’s financial statements are required to be restated at any
time within the three-year period following the final payout of the Incentive
and the participant is determined to be responsible, in whole or in part, for
the restatement, or (ii) the Incentive is subject to any clawback policies the
Company may adopt in order to conform to the requirements of Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any resulting
rules issued by the SEC or national securities exchanges thereunder. All
determinations regarding the applicability of these provisions shall be in the
discretion of the Committee.

15